DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 21-24, 26-28, 30-31 and 34 are objected to because of the following informalities:  
In claims 21-24 and 26-28, Examiner suggests correction of each instance of “[the/said] navigator structure” to “[the/said] whole breast navigator structure”, consistent with the language used in the “produce and display…” limitation of claim 21.  
In claim 22, Examiner suggests correction of “if not boosted” to read as “if not highlighted”.
In claim 30, Examiner suggests correction of line 1 of the claim to read as “A system for automated ultrasound examination of one or both of a patient's breasts”. Additionally, Examiner suggests correction of the last two limitations of the claim to read as “said processor thereby producing a single navigator overview image…to thereby produce conspicuity enhancements of one or more of the found tissue abnormalities in each of [[the]] navigator overview image; and a computerized display configured to display each of [[the]] breast navigator overview images…”.
In claim 31, “each breasts” should be corrected to “each breast”.
In claim 34, Examiner suggests correction of lines 1-6 of the claim to read as “A system for automated ultrasound examination of a patient's breasts, comprising: a source of sonographic responses acquired by compressing the patient's breasts chestwardly while the patient is recumbent and scanning the compressed breast tissue with one or more ultrasound transducers electrically or mechanically driven to scan the breasts;”. Additionally, Examiner suggests correction of all instances of “ultrasound responses” to “sonographic responses”, consistent with the language used elsewhere in the claim.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The end of claim 32 recites “contains an abnormality present in the navigator image.” It is unclear whether “the navigator image” is one of the breast navigator overview images as recited in independent claim 30, or a different navigator image. For 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, respectively, of U.S. Patent No. 10,603,007 (hereinafter “Patent ‘007”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of Patent ‘007, with only minor differences in claim language, as shown in the table below using independent claim 21 of the application and independent claim 1 of Patent ‘007 as examples.
Claim 21 of Instant Application 
Claim 1 of Patent ‘007
21. A system for ultrasound examination of a patient's breast, comprising:

an ultrasound transducer compressing chestwardly a breast of a recumbent patient and scanning the breast with one 



a first programmed computer processor module receiving the original images and configured to apply computer processing algorithms thereto to produce a three-dimensional (3D) representation of ultrasound responses of respective volume elements (voxels) of the scanned breast;

a second programmed computer module configured to apply computer processing algorithms to at least one of (i) the 2D images and (ii) the 3D representation, to thereby find abnormalities in breast tissue that is inward of regions of skin, ribs, and pectoral muscle, including by taking into account shape properties of potential abnormalities;





a third programmed computer module configured to apply computer processing algorithms to at least one of said (i) 2D images and (ii) 3D representation to thereby produce a navigator structure depicting the entire breast tissue that is inward of said regions;


wherein said navigator structure comprises a selected 2D projection of breast tissue that is inward of said regions and of the abnormalities found by the second programmed computer module; and








a computer display configured to:
produce and display a depiction of the whole-breast navigator structure with abnormalities therein; and

respond automatically to drawing attention to an abnormality in the navigator structure by producing and concurrently displaying a pop-up depiction of the abnormality as it appears in an image of the breast tissue.



an ultrasound transducer compressing chestwardly a breast of a recumbent patient and scanning the breast with one 

a first programmed computer processor module receiving the original images and configured to apply computer processing algorithms thereto to produce one or more three-dimensional (3D) images representing ultrasound responses of respective volume elements (voxels) of the scanned breast;

a second programmed computer module configured to apply computer processing algorithms to at least one of (i) the 2D images and (ii) the one or more 3D images, to thereby find abnormalities in the entire 3D breast tissue that is inward of regions of skin, ribs, and pectoral muscle, including by comparing ultrasound responses for portions of the breast with ultrasound responses for other portions of the breast and taking into account shape properties of potential abnormalities;

a third programmed computer module configured to apply computer processing algorithms to at least one of (i) said 2D images and (ii) said one or more 3D images to thereby produce a whole-breast navigator structure depicting the entire 3D breast tissue that is inward of said regions;

wherein said whole breast navigator structure comprises a selected 2D projection of said entire 3D breast tissue that is inward of said regions and of the abnormalities found by the second programmed computer module;



a computer display configured to:
produce and display a depiction of the whole-breast navigator structure with abnormalities therein; and

respond automatically to user input regarding an abnormality in the whole-breast navigator structure by producing and concurrently displaying pop-up depictions of the abnormality as it appears in a coronal image of the scanned tissue that has a selected thickness and in at least one of the 2D original images that also contains the same abnormality.


Dependent claims 22-29 of the instant application are rejected over dependent claims 2-9, respectively, of Patent ‘007 for the same rationale as set forth above with respect to claim 21 of the instant application and claim 1 of Patent ‘007.

Claim 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, respectively, of U.S. Patent No. 10,603,007 (hereinafter “Patent ‘007”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of Patent ‘007, with only minor differences in claim language, as shown in the table below using independent claim 30 of the application and independent claim 10 of Patent ‘007 as examples.
Claim 30 of Instant Application 
Claim 10 of Patent ‘007


a source of a sonographic response acquired by chestwardly compressing a breast of a recumbent patient and scanning the compressed breast tissue with ultrasound emitted and received by an ultrasound transducer electrically and/or mechanically driven for a scanning motion relative to the breast;

a programmed computer processor configured to apply computer image processing algorithms to the sonographic response thereby producing a three-dimensional (3D) structure representing ultrasound responses for volume elements (voxels) of the scanned breast;


said processor being configured to apply computer processing algorithms to (i) segment out influences of non-breast tissue, (ii) find suspected tissue abnormalities in the 3D structure remaining after said segmenting, including by accounting for sonographic responses related to patches of plural voxels in and/or out of a suspected abnormality;



said processor thereby producing a single navigator overview image per breast, and being configured to apply filtering algorithms enhancing representations of suspected abnormalities to thereby produce conspicuity enhancements of one or more of the found tissue abnormalities in the navigator overview image; and




a source of a sonographic response acquired by chestwardly compressing a breast of a recumbent patient and scanning the compressed breast tissue with ultrasound emitted and received by an ultrasound transducer electrically and/or mechanically driven for a scanning motion relative to the breast;

a programmed computer processor configured to apply computer image processing algorithms to the sonographic response thereby producing a whole breast three-dimensional (3D) structure representing ultrasound responses for volume elements (voxels) of the scanned breast;

said processor being configured to apply computer processing algorithms to (i) segment out influences of non-breast tissue interactions with ultrasound in said scanning, (ii) find tissue abnormalities in the whole-breast 3D structure remaining after said segmenting, including by comparing a sonographic response for portions of the breast with a sonographic response for other portions of the breast and accounting for shape properties of potential abnormalities;

said processor thereby producing a single whole-breast navigator overview image per breast, and being configured to apply filtering algorithms enhancing representations of suspected abnormalities to thereby produce conspicuity enhancements of one or more of the found tissue abnormalities in each overview image; and




Dependent claims 31-32 of the instant application are rejected over dependent claims 11-12, respectively, of Patent ‘007 for the same rationale as set forth above with respect to claim 30 of the instant application and claim 10 of Patent ‘007.

Claim 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17, respectively, of U.S. Patent No. 10,603,007 (hereinafter “Patent ‘007”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of Patent ‘007, with only minor differences in claim language, as shown in the table below using independent claim 34 of the application and independent claim 13 of Patent ‘007 as examples.
Claim 34 of Instant Application 
Claim 13 of Patent ‘007
34. A system for automated ultrasound examination of patient's breasts, comprising:

a source of sonographic responses acquired by compressing patient's breasts chestwardly while the patient is recumbent and scanning the compressed breast tissue with one or more ultrasound transducers electrically or mechanically driven to scan the breast;

a programmed computer processor configured to apply computer image processing algorithms to the sonographic responses thereby producing a plurality of whole-breast navigator overview images each representing a three-dimensional breast volume with abnormalities therein found through filtering with said algorithms;

said processor being configured to produce each of said plurality of whole-breast navigator overview images by (i) producing from said sonographic responses a three-dimensional (3D) structure representing volume elements (voxels) of scanned tissue, (ii) segmenting out influences of non-breast tissue in said sonographic responses and finding tissue abnormalities in remaining whole-breast 3D structure, including by comparing ultrasound responses for portions of the breast with ultrasound responses for other portions of the breast and accounting for shape properties of potential abnormalities, and (iii) producing conspicuity enhancements of at least some of the found tissue abnormalities;


a computerized display configured to display two or more of the plurality of whole-breast navigator overview images to a user, the processor being further being configured to respond to a selection by a user of region of interest (ROI) in a whole breast navigator overview image to cause a display of one or more other images generated from the sonographic response that are associated with the user-selected ROI.

 
a source of sonographic responses each acquired by compressing the patient's breasts chestwardly while the patient is recumbent and scanning the compressed breast tissue with one or more ultrasound transducers electrically or mechanically driven to scan the breasts;

a programmed computer processor configured to apply computer image processing algorithms to the sonographic responses thereby producing a plurality of whole-breast navigator overview images each representing a three-dimensional breast volume with abnormalities therein found through filtering with said algorithms;

said processor being configured to produce each of said plurality of whole-breast navigator overview images by (i) producing from said sonographic responses a three-dimensional (3D) structure representing volume elements (voxels) of scanned tissue, (ii) segmenting out influences of non-breast tissue in said sonographic responses and finding tissue abnormalities in the remaining whole-breast 3D structure, including by comparing sonographic responses for portions of the breast with sonographic responses for other portions of the breast and accounting for shape properties of potential abnormalities, and (iii) producing conspicuity enhancements of at least some of the found tissue abnormalities;

a computerized display configured to display two or more of the plurality of whole-breast navigator overview images to a user, the processor being further configured to respond to a selection by a user of a region of interest (ROI) in a whole breast navigator overview image to cause a display of one or more other images generated from the sonographic responses that are associated with the user-selected ROI, the one or more other images including at least one thick-slice image.


Dependent claims 35-38 of the instant application are rejected over dependent claims 14-17, respectively, of Patent ‘007 for the same rationale as set forth above with respect to claim 34 of the instant application and claim 13 of Patent ‘007.

Claim 39-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21, respectively, of U.S. Patent No. 10,603,007 (hereinafter “Patent ‘007”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of Patent ‘007, with only minor differences in claim language, as shown in the table below using independent claim 39 of the application and independent claim 18 of Patent ‘007 as examples.
Claim 39 of Instant Application 
Claim 18 of Patent ‘007
39. A method of ultrasound examination of a patient's breast, comprising:

compressing a patient's breast chestwardly while the patient is recumbent and scanning the breast with an ultrasound transducer through a gel-impregnated membrane in a scanning motion relative to the breast while sending ultrasound energy into the breast and receiving ultrasound energy from scanned tissue, thereby producing ultrasound responses for breast slices that conform to planes extending in chestward directions;

applying computer processing to the ultrasound responses to thereby produce a three-dimensional (3D) structure representing sonographic response characteristics of volume elements (voxels) of scanned tissue;

applying computer processing algorithms to at least one of (i) the ultrasound responses and (ii) the 3D structure to thereby segment out influences of selected scanned tissue and to find tissue abnormalities in the remaining 3D structure;





applying further computer processing algorithms to the remaining 3D structure to thereby produce conspicuity enhancements of at least some of the found tissue abnormalities;

applying further computer processing to the 3D structure to thereby produce two-dimensional (2D) breast navigator image depicting the scanned breast and abnormalities therein that have been enhanced;
displaying a depiction of the 2D breast navigator image with abnormalities therein; and





responding to an input regarding an abnormality in the 2D breast navigator image or the 3D structure by producing and concurrently displaying a pop-up depiction of the abnormality as it appears in one of said breast slices that conform to planes extending in chestward directions.


compressing a patient's breast chestwardly while the patient is recumbent and scanning the breast with an ultrasound transducer through a gel-impregnated membrane in a scanning motion relative to the breast while sending ultrasound energy into the breast and receiving ultrasound energy from scanned tissue, thereby producing ultrasound responses for breast slices that conform to planes extending in chestward directions;

applying computer processing to the ultrasound responses thereby producing a three-dimensional (3D) structure representing sonographic response characteristics of volume elements (voxels) of scanned tissue;

applying computer processing algorithms to at least one of (i) the ultrasound responses and (ii) the 3D structure, thereby segmenting out influences of selected scanned tissue and finding tissue abnormalities in the remaining 3D structure, including by comparing ultrasound responses of portions of the breast with those of other portions of the breast;


applying further computer processing algorithms to the remaining 3D structure thereby producing enhancements of at least some of the found tissue abnormalities;

applying further computer processing to the 3D structure thereby producing an enhanced whole-breast navigator structure depicting the scanned breast and abnormalities therein that have been enhanced;

wherein the enhanced whole-breast navigator structure depicts in two dimensions the entire breast tissue remaining after said segmenting out;
producing and displaying a depiction of the enhanced whole-breast navigator structure with abnormalities therein; and

responding to user input regarding an abnormality in the whole-breast navigator structure by producing and concurrently displaying pop-up depictions of the abnormality as it appears in a coronal thick-slice image of the scanned tissue that has a selected thickness and in at least one thin-slice chestwardly oriented image, wherein said thick-slice image represents a slice of the patient's breast that is thicker than a slice of the breast represented by said thin-slice image.


Dependent claims 40-42 of the instant application are rejected over dependent claims 19-21, respectively, of Patent ‘007 for the same rationale as set forth above with respect to claim 39 of the instant application and claim 18 of Patent ‘007.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent ‘007, as applied to claim 30 above, in view of U.S. PG Pub. 2010/0280375 (hereinafter “Zhang”). 
Regarding Claim 33, claim 30 is incorporated, and Patent ‘007 does not expressly state the limitation “in which the recumbent patient is supine”, but, in an analogous field of endeavor, Zhang does as follows. 
Zhang teaches wherein the recumbent patient is supine (Zhang, ¶0019; “The apparatus is particularly useful for patients in fully supine positions or partially supine (i.e., reclining) positions”). 
Zhang is considered analogous art because it pertains to acquiring and viewing medical images of the breast with annotated abnormalities. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the patient position for scanning in the system of claim 10 of Patent ‘007 to a supine position, as taught by Zhang, in order to enable scanning at higher frequencies and thereby yield high resolution images for detection of abnormalities in the breast tissue (Zhang, ¶0063). Therefore, it would have been obvious to combine claim 10 of Patent ‘007 with the teachings of Zhang to obtain the invention as specified in claim 33 of the instant application.

Allowable Subject Matter
The claims have not been rejected over prior art. However, the claims would be allowable if each of the claim objections and rejections set forth above with respect to claims 21-42 is properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations recited in each of independent claims 21, 30, 34 and 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited prior art references relates generally to producing and viewing medical images and corresponding regions of interest through an interactive user interface. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668